DISMISS and Opinion Filed December 17, 2019




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00706-CV

                         SAMUEL T. RUSSELL, Appellant
                                     V.
                DALLAS INDEPENDENT SCHOOL DISTRICT, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-19-02493

                            MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                               Opinion by Chief Justice Burns


        Before the Court is appellant’s November 13, 2019 motion to withdraw his appeal. We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                                 /Robert D. Burns, III/
                                                 ROBERT D. BURNS, III
                                                 CHIEF JUSTICE


190706F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 SAMUEL T. RUSSELL, Appellant                     On Appeal from the 193rd Judicial District
                                                  Court, Dallas County, Texas
 No. 05-19-00706-CV       V.                      Trial Court Cause No. DC-19-02493.
                                                  Opinion delivered by Chief Justice Burns.
 DALLAS INDEPENDENT SCHOOL                        Justices Whitehill and Nowell participating.
 DISTRICT, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee DALLAS INDEPENDENT SCHOOL DISTRICT recover
its costs of this appeal from appellant SAMUEL T. RUSSELL.


Judgment entered December 17, 2019




                                            –2–